Citation Nr: 0111338	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to April 
1946.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.

The issue of entitlement to service connection for tinnitus 
will be addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran's bilateral hearing loss is causally or 
etiologically related to the acoustic trauma he was exposed 
to during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The Board notes that all known medical records have been 
obtained and are associated with the claims file.  In 
addition, the RO afforded the veteran a comprehensive VA 
examination in July 2000.  The veteran declined an 
opportunity to appear at a hearing to provide testimony in 
support of his claim.  The Statement of the Case reviewed all 
pertinent evidence and provided the veteran with all 
applicable laws and regulations.  Most importantly, the 
Statement of the Case informed the veteran of the evidence 
necessary to substantiate his claim.  Accordingly, under 
these circumstances the Board concludes that no further 
development is required to comply with its statutory duty to 
assist.

The veteran claims he is entitled to service connection for 
bilateral hearing loss.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  With regard 
to hearing loss, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2000).  Additionally, the United 
States Court of Appeals for Veterans Claims has held that 
when audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet.App. 155, 160 (1993).

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hearing loss.  Physical 
examinations performed at both entrance and separation show 
that the veteran's hearing was within normal limits.  

An audiology report and statement from Craig A. Foss, M.C.D. 
dated in January 2000 shows the veteran had a moderate 
sloping to severe bilateral sensorineural hearing loss with 
fair auditory discrimination ability in the left ear and poor 
auditory discrimination ability in the right.  Dr. Foss also 
goes on to indicate that the veteran's history of being 
exposed to the noise of turbine steam engines while in the 
Navy with no ear protection was quite likely the beginning of 
his hearing loss.  He concluded that the type and degree of 
hearing level on the audiogram was consistent with noise 
induced hearing loss.

A VA ear examination was conducted in July 2000.  The veteran 
stated that he served in the Navy and that his primary duties 
were in the engine room.  Prior to discharge, his rank was 
Firearm 1st Class.   While in service, the veteran reported 
that he was exposed to loud noise all the time, working in 
the engine room next to the steam turbine.  According to the 
veteran, it was so loud all the time that it was impossible 
to talk in the room.  He first started noticing hearing loss 
at least 15 years ago, maybe longer.  He received his first 
set of hearing aids 15 years ago, and is currently on his 
second.  He denies any tumors, drainage, pain and pruritus 
but reports that he does have some earwax from time to time.  
According to the veteran's wife, his hearing is greatly 
improved with the hearing aids, and when he does not have 
them on, he is unable to hear anything.  The physical 
examination was unremarkable, except for some scar tissue 
noted on the bilateral tympanic membranes.  The examiner 
noted in his diagnosis that while there was no active ear 
disease present, the veteran did suffer from hearing loss and 
exposure to loud noise while in active duty.  

The veteran also underwent a VA audiological examination in 
July 2000.  During the examination, the veteran reported 
receiving a head injury in 1968 as a result of falling from a 
roof.  His hearing levels measured in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
80
85
85
LEFT
35
50
75
70
70

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 68 percent in the left ear.  
Following the examination, the diagnosis indicated a mild to 
moderate mixed hearing loss in the right ear from 250-1000 Hz 
sloping to a severe sensorineural hearing loss from 1500-8000 
Hz.  Left ear results indicated a mild slopping to severe 
sensorineural hearing loss from 250-8000 Hz with a mixed 
component at 1000 Hz.  

Based on the evidence contained in the record, the Board 
finds that the veteran's bilateral hearing loss is related to 
the acoustic trauma the veteran was exposed to during 
service.  The veteran's July 2000 VA examination shows that 
the criteria for hearing loss set forth in 38 C.F.R. § 3.385 
have been met.  Also, the statement from Dr. Foss provides a 
nexus opinion as to the etiology of the veteran's current 
bilateral hearing loss as his exposure to acoustic trauma 
during service.  This opinion as to the etiology of the 
veteran's hearing loss is uncontroverted and not contradicted 
by any other medical evidence or opinion.  Therefore, the 
Board concludes that service connection for bilateral hearing 
loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran also claims that he is entitled to service 
connection for tinnitus.  He has contended that he has 
continued to have complaints associated with tinnitus, 
specifically a ringing or buzzing noise in his ears.  In his 
July 2000 questionnaire he indicated that he suffered a head 
injury from a fall from a roof in 1968, which may or may not 
have contributed to the tinnitus in his ears.  While the 
veteran was afforded a VA audiology examination in July 2000, 
there was no diagnosis of tinnitus nor an opinion expressed 
as to the etiology of the tinnitus and any possible 
relationship to service.  As such, while the veteran likely 
does have tinnitus, the Board is of the opinion that an 
additional examination is necessary.  

Additionally, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the issue of service connection for tinnitus, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this issue is remanded for 
the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of tinnitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  
Following the examination and review of 
pertinent records the examiner is 
requested to comment on whether the 
veteran does have tinnitus, and if so, 
whether acoustic trauma the veteran was 
exposed to while in service is the 
etiology of the tinnitus, or if the 
tinnitus resulted from the accident in 
1968, in which the veteran reported he 
sustained a head injury after falling 
from a roof.  A discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability by viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the issue 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this issue, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 



